Exhibit 10.6











Fufeng Jinqiu Printing & Packaging Co., Ltd.
The Shareholders Of Fufeng Jinqiu
Printing & Packaging Co., Ltd.


AND


Asia Packaging & Printing, Inc.


 
AGREEMENT ON ENTRUSTMENT FOR
OPERATION AND MANAGEMENT




(Unofficial Translation)




April 22 , 2010
CHINA


Agreement on Entrustment for Operation and Management
 
 
1

--------------------------------------------------------------------------------

 


Party A:  (the commissioning Party)
Fufeng Jinqiu Printing & Packaging Co., Ltd.
Registered Address: Baoji City Fufeng County, Shangsong Village
Legal Representative: Yongming Feng
 
 
Party A:

 
Yongming Feng
610324195503034012
Jinhao Zhang
610403198908013014
Jingfeng Chen
610403198706010552
Xining Chen
610431196501260626
Zhichao Zhai
610324194212232014
Deping Li
610324195306284039
Maicheng Liu
610324196508010532
Ronghui Xu
610403198007060016
Penghui Feng
610324198602064077
Yongning Zhang
610303197607134218

 
Party B: (the commissioned Party)
Asia Packaging & Printing, Inc.
 
Registered Address: Maryland , USA

Legal Representative: Michael Segal

 
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS:

 
1. As of the date of this Agreement, Party A and Party B are shareholders of
Baoji Jinqiu Printing & Packaging Co., Ltd. (the “Baoji Jinqiu”) and
collectively legally hold all of the equity interest of Baoji Jinqiu (Party A
with 100% assets and operation own 68% Baoji Jinqiu; Party B cash own 32% of
Baoji Jinqiu).
 
2. Party B is rich experienced in the management and marketing of Printing &
Packaging enterprise.
 
3. Party A agrees to entrust 68% ownership of Baoji Jinqiu to Party B including
all management and administration right. Party B is willing to accept this
entrustment.
 
Both parties reach on the following terms unanimously and sign on April 22 ,
2010 through friendly negotiation.
 
Article 1. Entrustment Matter
 
Party A agrees to exclusively entrust the operation and management of Baoji
Jinqiu to Party B. Party B accept such entrustmen and perform its management
right pursuant to the laws and this agreement untill the expiration of the term
set forth in Article 5 and shall be fully responsible for the management of
Baoji Jinqiu.
 
Article 2. Scope of the Entrusted Matter
 
The entrustment matter shall include:
 
2.1 The operation of Baoji Jinqiu which include the daily operation and
management and outward affairs of it;
 
2.2 Recruitment and professional training of the management staff of Baoji
Jinqiu ;
 
2.3 Collecting Printing & Packaging information and organizing source of raw
materials;
 
2.4 Choosing distributors for the sales of the products manufactured by Party A;
 
2.5 The management of all of the cash flows of Baoji Jinqiu through a bank
account opened by Baoji Jinqiu which is controlled by Party B;
 
2.6  The decisions regarding the use of funds in the bank account in which Baoji
Jinqiu shall deposit;
 
2.7  The control of all assets of Baoji Jinqiu and the right to dispose of
assets;
 
2.8  Hire management and administrative personnel and control decisions relating
to entering and performing customer contracts and other instruments;
 
2.9  The right to appoint the composition of the independent board of directors
of Baoji Jinqiu;
 
2.10  Other matters in the daily operation and management of Baoji Jinqiu.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 3. Obligations of Party A
 
3.1 Respecting the management of Party B and not interfering with the management
of Party B within the scope of this Agreement;
 
3.2 Assist oppointing directors, chairman of directors, vice chairman of
directors and supervisor as nominated by Party B;
 
3.3 Appointing general manager ,vice general manager, financial chief and other
senior management as nominated or designated by Party B;
 
3.4 The opening of a bank account which Party B shall have the full right to use
in its discretion. All funds of Baoji Jinqiu including all revenue and all
payments of funds shall be disbursed through this account;
 
3.5 Paying management fee as agreed;
 
3.6 Without the written permit of Party B, not carrying out any transactions
that may severely influence its assets, liabilities, shares and/or operation;
 
3.7 Not entrusting any third party with the rights authorized to Party B within
the term of this Agreement;
 
3.8 Hand over to Party B for entrustment all business materials, business
liceness and corporate seal.
 
Article 4. Obligations of Party B
 
4.1 Notifying Party A in writing on the operation and management monthly, in
order for Party A to know the operation of the company on time.
 
4.2 Nominating appropriate persons to serve as all directors, chairman, vice
chairman, and supervisor.
 
4.3 Nominating the person deemed appropriate to serve as the general manager.
 
4.4 The general manager nominated by Party B shall to meet the demand of
operation and management of Baoji Jinqiu, designate competent persons to be
served as Vice general manager, financial chief and other senior officers.
 
Article 5. Term
 
The term of the commission shall be from the effective date of this Agreement
until either the business of Baoji Jinqiu terminates or Party B exercises its
option to acquire all of the assets or equity of Baoji Jinqiu.
 
Article 6  Calculation and Payment of Management Fees
 
Within the valid term of this agreement, Party B takes all Party A’s assets
ownership and income ownership related with this equity under this agreement.
 
Article 7  Tax
 
Both parties shall bear taxes arising from the exchange hereunder imposed by the
Chinese government respectively.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 8  Breach liabilities
 
8.1 Any Party`s breaching any terms, warrants and commitments of this Agreement
shall constitute breach, and such party shall compensate the other for losses
arising herefrom.
 
8.2 Without the written consent of the other party, neither party shall
terminate or postpone the performance of each obligation hereunder on its own.
 
8.3 Under the circumstance that violate the terms, unless otherwise provided by
Chinese compulsory laws, Party B shall not Bear any liabilities arising from the
operation of Party A.
 
Article 9  Confidentiality
 
9.1 “Confidential information”: technical materials, commercial information and
other information marked as “interior material” disclosed by one party to the
other during the performance of this contract.
 
9.2 Both parties warrant that they shall not use or disclose the confidential
information of the other party for any other purposes other than this contract
or to a third party. Both parties may use the confidential information of the
other only for performing this contract.
 
9.3 Both parties agree that the disclosing party is the owner of the
confidential information. Upon the termination or expiration of this contract,
the receiving party shall promptly return all confidential information provided
by the disclosing party or destroy all confidential information as requested by
the disclosing party.
 
9.4 Where the confidential information of one party is revealed due to the fault
of the other party (including its employees), the faulty party shall compensate
the other for all losses arising herefrom.
 
9.5 Both parties agree that the term for the confidentiality obligation of both
parties shall be the effective term of this contract three years following the
expiration of the contract.
 
9.6 This article constitutes independent confidentiality agreement. The
obligations agreed in this Article shall survive the termination of this
contract.
 
Article 10. Force Majeure
 
10.1 Where any party is unable to perform its obligation hereunder on the agreed
conditions due to the event of force majeure. Such party shall promptly notify
the other of relevant circumstance, and provide effective certificate of force
majeure within 15 days.
 
10.2 The force majeure stated in this Agreement refers to any unpredictable,
unavoidable and undefeatable objective circumstance, including but not limited
to natural disaster, explosion, fire flood, war, rebellion, riot, epidemic and
administrative measures and orders . It is not force majeure where the company
is punished, closed or suspending operation due to violation by Party B.
 
10.3 The influencing party shall be exempted from relevant responsibilities
within the influence of the force majeure.
 
10.4  Where the force majeure lasts for over 60 days, both parties shall settle
the performance of this Agreement thereafter through friendly negotiation. Where
negotiation fails within 10 days extended, both parties shall have the right to
dissolve this Agreement.
 
Article 11. Governing law
 
The effectiveness, interpretation and performance of this Agreement shall be
governed by the laws of the People’s Republic of china.
 
Article 12. Dispute Resolution
 
Any dispute arising from the performance fo this Agreement shall be resolved
through negotiation by both parties. Where negotiation fails, any party is
entitled to launch a lawsuit to the people`s court of jurisdiction.
 
Article 13. Execution and Effectiveness
 
13.1 This Agreement is made in duplicate, with each party holding one , equally
binding upon both parties.
 
13.2 This Agreement is executed by the representative of both parties on the
date first above written and comes into effect on such date.
 
 
5

--------------------------------------------------------------------------------

 
 
In witness whereof, each Party has caused its representative to sign this
Agreement on the date first above written.
 
Party A:  Fufeng Jinqiu Printing & Packaging Co., Ltd.
 
Legal Representative /Authorized Representative (Signature)
 
/s/ Yongming Feng (Stamped)
 
Party B: Asia Packaging & Printing, Inc.
 
Legal Representative /Authorized Representative (Signature)
 
Graphic [signature1.jpg]
 
 (Stamped)
 
Shareholders of Party A hereby accept this Agreement and specifically agree to
be subject to Article 3.2 of this Agreement.
(Signature)
 
Yongming Feng
/s/ Yongming Feng
       
Jinhao Zhang
/s/ Jinhao Zhang
       
Jingfeng Chen
/s/ Jingfeng Chen
       
Xining Chen
/s/ Xining Chen
       
Zhichao Zhai
/s/ Zhichao Zhai
       
Deping Li
/s/ Deping Li  
       
Maicheng Liu
/s/ Maicheng Liu
       
Ronghui Xu
/s/ Ronghui Xu
       
Penghui Feng
/s/ Penghui Feng
       
Yongning Zhang
/s/ Yongning Zhang
 

 

